Citation Nr: 1202691	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for surgical scars of the left ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for post-operative residuals of a left ankle injury.

3.  Entitlement to an initial disability rating in excess of 10 percent for renal colic.

4.  Entitlement to an initial compensable disability rating for scars, status-post wart removal of the left hand.

5.  Entitlement to an initial compensable disability rating for dyspepsia.

6.  Entitlement to an initial compensable disability rating for temporomandibular dysfunction.

7.  Entitlement to an initial compensable disability rating for scar, residual of a forehead injury.

8.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.

9.  Entitlement to an initial compensable disability rating for acne.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a right elbow disability.

12.  Entitlement to service connection for a right ankle disability.

13.  Entitlement to service connection for hyperkeratosis, status-post graft #20.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to March 2007.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) RO in Waco, Texas, which granted the Veteran's claims of entitlement to service connection for surgical scars of the left ankle, post-operative residuals of a left ankle injury, renal colic, scars, status-post wart removal of the left hand, dyspepsia, temporomandibular dysfunction, scar, residual of a forehead injury, plantar fasciitis of the left foot, and acne.  Effective dates of March 7, 2007 were assigned.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims for increased disability ratings for surgical scars of the left ankle, post-operative residuals of a left ankle injury, renal colic, scars status-post wart removal of the left hand, temporomandibular dysfunction, scar residual of a forehead injury, plantar fasciitis of the left foot, and acne, as well as his pending claims of entitlement to service connection.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's dyspepsia did not cause complaints of nausea, dysphagia, pyrosis, vomiting, weight loss, anemia, hematemesis, or melena.


CONCLUSION OF LAW

The criteria for an initial compensable rating for dyspepsia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in July 2007 and August 2007, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, June 2008 and August 2008 letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

The Veteran's dyspepsia is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 7346, a 10 percent disability evaluation is assigned for two or more symptoms for the 30 percent disability evaluation for the hiatal hernia, with less severity.  A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Based on the objective clinical findings, the Veteran's disability picture is most consistent with the currently assigned noncompensable disability evaluation.  The objective clinical evidence of record does not show his dyspepsia causes symptoms of recurrent pyrosis and dysphagia, without regurgitation, or substernal, arm, or shoulder pain.  In addition, at his most recent April 2011 VA examination, the Veteran denied that his dyspepsia causes nausea, vomiting, hematemesis, melena, or considerably impaired health; he also denied experiencing diarrhea, constipation, anemia, and weight loss.  Physical examination at the April 2011 VA examination was normal.  At the Veteran's earlier, July 2007 VA examination, he reported occasional heartburn, when he eats spicy food, but that his symptoms were alleviated by drinking milk.  Therefore, his symptomatology most closely fits within the criteria for the currently assigned noncompensable rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected dyspepsia is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected dyspepsia.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability rating for dyspepsia is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed low back disability, right elbow disability, and hyperkeratosis, status-post graft are related to his service.  Likewise, the Board notes that the Veteran has been afforded a VA examination regarding his claim of entitlement to service connection for a right ankle disability, in November 2007, but points out that this examination report did not provide a clear opinion as to whether the Veteran's right ankle strain is related to his service.  The Veteran contends that, even absent an acute event or injury during service, his service resulted in his current claimed disabilities, and that he has had continuity of symptomatology regarding his claimed disabilities in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, the Board acknowledges that the Veteran was afforded VA examinations in July 2007 and November 2007, in connection with his initial claims for service connection, for his surgical scars of the left ankle, post-operative residuals of a left ankle injury, renal colic, scars, status-post wart removal of the left hand, temporomandibular dysfunction, scar, residual of a forehead injury, plantar fasciitis of the left foot, and acne.  Copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran contends that his service-connected disabilities are worse than currently evaluated.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also found that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, in order to effectively evaluate the Veteran's service-connected surgical scars of the left ankle, post-operative residuals of a left ankle injury, renal colic, scars, status-post wart removal of the left hand, temporomandibular dysfunction, scar, residual of a forehead injury, plantar fasciitis of the left foot, and acne, more recent objective characterizations of these conditions and the associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when a claimant fails to report for a VA examination scheduled in conjunction with a claim for an increased disability evaluation, the claim shall be disallowed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right elbow and right ankle disabilities, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his right elbow and right ankle disabilities are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hyperkeratosis, status-post graft #20, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hyperkeratosis, status-post graft #20, is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected surgical scars of the left ankle, scar residual of a forehead injury, and scars, status-post wart removal of the left hand.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his surgical scars of the left ankle, scar residual of a forehead injury, and scars, status-post wart removal of the left hand, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

5.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected residuals of a left ankle injury.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his residuals of a left ankle injury, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

6.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected temporomandibular dysfunction.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his temporomandibular dysfunction, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

7.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected plantar fasciitis of the left foot.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his plantar fasciitis, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

8.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected acne.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his acne, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

9.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected renal colic.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his renal colic, versus any other nonservice-connected disabilities.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

10.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


